PER CURIAM.
ORDER
The Court having considered and granted the petition for a writ of certiorari, in the above entitled case, it is this 1st day of April, 1986
ORDERED, by the Court of Appeals of Maryland, that the judgments of the Court of Special Appeals be, and they are hereby, reversed and the cases remanded to that Court with directions to remand these cases to the Circuit Court for Baltimore City for further proceedings to determine whether vacation of the orders of adjudication is in the best interest of the juveniles and the public. In Re: Leslie M., Nathan C., Steven R. and Tammy L. 305 Md. 477, 505 A.2d 504 (1986). Costs to be paid by the Mayor and City Council of Baltimore.